Citation Nr: 0104452	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  91-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neck disability, to 
include arthritis of the neck as secondary to service-
connected bunionectomy, metacarpal joint, both great toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had active service from February 1978 to November 
1986.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1987 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The veteran's claim was remanded by the Board for further 
development in April 1992, November 1995 and again in October 
1997.  For a period of time the veteran's claim was handled 
by the Winston-Salem, North Carolina RO.  The veteran has 
returned to Louisiana and his claim is once again being 
handled by the New Orleans, Louisiana RO.

During the pendency of the issue currently on appeal, the RO 
denied a number of additional claims in a December 13, 1999 
rating action.  Following a notice of disagreement the RO 
issued a statement of the case in April 2000.  Currently, a 
substantive appeal with regards to these subsequently raised 
issues is not of record and these claims are not currently 
before the Board.


REMAND

The veteran contends that he injured his neck on several 
occasions during service and that he now has a chronic neck 
disability due to service.  The veteran's service medical 
records do reveal that the veteran experienced a head injury 
and hyperextension of the cervical spine, on separate 
occasions, and that he complained of neck pain, and received 
a diagnosis of cervical muscle spasm.  Recently, the veteran 
has also claimed that he has cervical arthritis as a result 
of his service-connected bunionectomy, metacarpal joint, both 
great toes.  

An August 1992 VA examiner stated that the veteran needed to 
have a bone scan in order to determine if there was any 
disability of the neck.  The record does not contain the 
results of a bone scan.  While the record does contain the 
results of a CT scan of the head performed in April 1996, the 
August 1992 VA examiner specified that the veteran needed a 
bone scan.  Furthermore, it is not clear that the CT scan 
included views of the veteran's cervical spine.  More recent 
evidence is contradictory concerning the veteran's claimed 
neck disability.  On evaluation in March 1996, degenerative 
joint disease of the cervical spine was diagnosed.  However 
on VA examination in February 1997, the examiner diagnosed 
normal examination of the spine.  Since a VA examiner has 
stated that the veteran needed a bone scan to fully evaluate 
the veteran's neck complaints, and apparently this has not 
been accomplished, the Board is of the opinion that such 
testing must be accomplished and the veteran be provided with 
another VA orthopedic examination.

On secondary service connection, in a recent case, Allen v. 
Brown, 7 Vet. App. 439 (1995), The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") held that the term "disability" as used in 38 
U.S.C.A. § 1110 (West 1991), refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (2000), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
his claimed neck disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include requesting copies of 
all of the veteran's treatment records 
from the Alexandria, Louisiana VA Medical 
Center dated subsequent to January 1999.  
All records obtained should be associated 
with the veteran's claims file.  

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's neck 
disability, if any.  All indicated tests 
and studies should be performed.  A bone 
scan of the neck must be performed.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
review the medical records relating to 
the veteran's neck, including the service 
medical records.  If any neck disability 
is found, the examiner should express an 
opinion as to whether it is as likely as 
not that such neck disability is related 
to service or was caused or aggravated by 
a service-connected disability.  Reasons 
and bases for all opinions expressed 
should be provided.    

3.  The veteran must be informed of the 
potential consequences of his failure to 
appear at any scheduled examination, and 
a copy of this notice must be associated 
with the claims file.  

4.  The RO must enure that the directives 
of this remand are carried out in full.  
If any are not, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim.  When considering the 
secondary service connection issue, the 
RO must address the findings in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case for all issues in appellate status 
and inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



